Citation Nr: 0411812	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-21 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a disability 
resulting from a head injury


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, the veteran's spouse.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

A claim which has previously been disallowed may not be 
reopened unless new and material evidence is presented.  30 
C.F.R. §§ 5108, 7104.  Service connection for seizure 
disorder attributed to an in-service head injury was denied 
in a Board decision of November 1972.  The claim was denied.  
In August 1999 the veteran applied for VA compensation for 
the same injury, now characterized as head injury rather than 
seizure disorder.  Inexplicably, the August 1999 claim was 
not treated as a claim to reopen, but as an original claim, 
and was subsequently adjudicated on the merits and denied.  


REMAND

Under Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating on the merits.  A potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  It is 
apparent from the record that the issue of whether new and 
material evidence has been presented was not decided by the 
RO prior to its adjudication of the underlying issue.  
Consequently, until the issue of whether new and material 
evidence has been received is decided below, the Board cannot 
take jurisdiction.

Title 38 C.F.R. § 3.159 requires, inter alia, that the 
veteran be informed of the information and evidence necessary 
to substantiate a claim.  The record shows that the veteran 
was never informed of the requirement that new and material 
evidence must be received before the underlying claim could 
be adjudicated.  Since the veteran has not been notified of 
the requirement for new and material evidence, has not been 
afforded an opportunity to be heard on the issue of new and 
material evidence, and since the new and material evidence 
issue has not been submitted by the veteran has not been 
considered by the RO, this case must be remanded in order to 
adjudicate the issue of new and material evidence, and to 
afford the veteran due process of law.

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO must ensure the veteran 
is notified of the requirement that 
new and material evidence is 
necessary to reopen his case, and 
informed as to what constitutes new 
and material evidence.  38 C.F.R. § 
3.156(a) (2001). 

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

No action is required of the veteran until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
G. H. SHUFELT
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2002).




- 4 -

